DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US2019/0118800 A1).

Regarding to Claim 1, Cho teaches a control method of a hybrid vehicle that includes an internal combustion engine and an electrical power generating motor that is connected with the internal combustion engine for controlling a rotational speed of the internal combustion engine to be a target rotational speed (Fig. 1), the method comprising:
when an failure with respect to the internal combustion engine is judged, setting an upper limit of a target rotational speed of a firing operation to an on-failure upper limit rotational speed lower than an upper limit for a normal state (Fig. 2, the flow chart shows when MG1 fails, in certain condition, the system can select a EVT mode, which is a firing operation under the broadest reasonable interpretation.  Under certain condition, there would be an on-
setting a target rotational speed of a motoring operation to be not higher than the on-failure upper limit rotational speed (Fig. 2, the flow chart shows when MG1 fails, in certain condition, the system can select an EV mode, which is a motoring operation under the broadest reasonable interpretation.  Under certain condition, the system must has a rotational speed not higher than the on-failure upper limit rotational speed, Paragraphs 51, 78-80 teaches the operation).

Regarding to Claim 2, Cho teaches the control method, further comprising:
when a failure is judged while the internal combustion engine rotates at a higher rotational speed than the on-failure rotational speed and a state before the failure judgement is the firing operation (Paragraph 15),
transitioning to the motoring operation (Paragraph 15 teaches under certain condition, firing operation can be switched to motoring operation when a failure is judge); and
decreasing the rotational speed during the motoring operation (Fig. 2, considered the rejection of Claim 1).

Regarding to Claim 8, Cho teaches a control apparatus of a hybrid vehicle comprising:

an electrical power generating motor that is connected with the internal combustion engine (Fig. 1, Part MG2);
a rotational speed control circuit that controls a rotational speed of the internal combustion engine to be a target rotational speed (Paragraph 28, since it is a control method, it would be known a control circuit to control the speed of Part ENG); and
a rotational speed setting circuit that, when an failure with respect to the internal combustion engine is judged, sets an upper limit of a target rotational speed of a firing operation to an on-failure upper limit rotational speed lower than an upper limit for a normal state (Fig. 2, the flow chart shows when MG1 fails, in certain condition, the system can select a EVT mode, which is a firing operation under the broadest reasonable interpretation.  Under certain condition, there would be an on-failure upper limit rotational speed, which is the engine minimum idle RPM in the reference.  Based on the teaching of Paragraph 14, the system need to decrease the speed to reach the on-failure upper limit rotational speed, so it would be known there is a normal upper limit rotational speed which is higher than the on-failure upper limit, which is taught in Paragraph 85.  Paragraphs 81-85 teaches the operation of firing operation) and sets a target rotational speed of a motoring operation to be not higher than the on-failure upper limit rotational speed (Fig. 2, the flow chart shows when MG1 fails, in certain condition, the system can select an EV mode, which is a motoring operation under the broadest reasonable interpretation.  Under certain condition, the system must has a rotational speed not higher than the on-failure upper limit rotational speed, Paragraphs 51, 78-80 teaches the operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US2019/0118800 A1) in view of Kitahata (US2015/0166042 A1).

Regarding to Claim 3, Cho fails to explicitly disclose, but Kitahata teaches a control method, further comprising
limiting the rotational speed to be not higher than the on-failure upper limit rotational speed by monotonically decreasing the rotational speed [Cho teaches the system would decrease the speed to reach the on-failure upper limit rotational speed (Paragraph 14).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Kitahata to control the system to decrease the rotational speed to a target value monotonically in order to reduce the uncomfortable feeling of the driver (Kitahata, Paragraph 112).

Regarding to Claim 4, Cho teaches the control method, further comprising,
when a failure is judged while the internal combustion engine rotates at a higher rotational speed than the on-failure rotational speed and a state before the failure judgement is the motoring operation (Fig. 2, the flow chart for EV mode),
maintaining the motoring operation (Fig. 2, at least Paragraphs 78-80 teaches the operation).

Cho fails to explicitly disclose, but Kitahata teaches a control method, further comprising,
limiting the rotational speed to be not higher than the on-failure upper limit rotational speed by monotonically decreasing the rotational speed [Cho teaches the system would decrease the speed to reach the on-failure upper limit rotational speed (Paragraph 14).  Kitahata further teaches during any operation, the rotational speed would be decreased monotonically to reduce the uncomfortable feeling of the driver (Kitahata, Paragraph 112).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Kitahata to control the system to decrease the rotational speed to a target value monotonically in order to reduce the uncomfortable feeling of the driver (Kitahata, Paragraph 112).

Regarding to Claim 5, Cho in view of Kitahata teaches the modified method, wherein
a decrease rate for monotonically decreasing the rotational speed is made equivalent when the state before the failure judgement is the motoring operation and when that is the firing operation (Kitahata, Paragraph 112 teaches the speed decreasing rate is constant in any condition in order to reduce the uncomfortable feeling of the driver).

Regarding to Claim 4, Cho fails to explicitly disclose, but Kitahata teaches a method, wherein a decrease rate for monotonically decreasing the rotational speed is made equivalent when the state before the failure judgement is the motoring operation and when that is the firing operation [Cho teaches the system would decrease the speed to reach the on-failure upper limit rotational speed (Paragraph 14).  Kitahata further teaches during any operation, the rotational speed would be decreased monotonically to reduce the uncomfortable feeling of the driver (Kitahata, Paragraph 112).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Kitahata to .

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US2019/0118800 A1) in view of Shigemoto (US2016/0229391 A1).

Regarding to Claim 6, Cho fails to explicitly disclose, but Shigemoto teaches a control method, wherein
the on-failure upper limit rotational speed is not higher than a fuel cut rotational speed that is a rotational speed for stopping fuel supply to the internal combustion engine, and
the target rotational speed of the motoring operation is not higher than a fuel cut recovery rotational speed that is a rotational speed for restarting the fuel supply after stopping the fuel supply to the internal combustion engine [Shigemoto teaches a hybrid system comprises an engine.  Shigemoto also teaches a fuel cut rotational speed (Shigemoto, Paragraph 54 teaches a minimum speed for fuel cut operation) to stop the engine, and further teaches the system would control to prevent the rotational speed above the minimum speed to restart the fuel supply (Shigemoto, Abstract, Paragraph 54).  Based on the rejection of Claim 1, when applying the teachings of Shgemoto to Cho, one with ordinary skill in the art would consider designing the system with the on-failure upper limit rotational speed under the minimum speed to restart the fuel supply to prevent from starting the engine (Shigemoto, Paragraph 54).]



Regarding to Claim 7, Cho teaches the control method, wherein
a drive source of the hybrid vehicle is a driving motor for driving by electrical power supplied from a high voltage battery (Paragraph 40 teaches a battery), and
the target rotational speed of the motoring operation is set not higher than the on-failure upper limit rotational speed when the failure with respect to the internal combustion engine is judged (Fig. 2, the flow chart.  Please consider the rejection of Claim 1 for the limitation).

Cho fails to explicitly disclose, but Shigemoto teaches a control method, wherein
the hybrid vehicle has a function for making acceleration by pushing a pedal and making deceleration by releasing the pedal [Shigemotto teaches a hybrid system comprises a pedal, and further teaches the system would accelerate by pressing or releasing the pedal to cause a driving force corresponding to the requested by the driver (Shiegmotto, Paragraph 29, Fig. 1, Part 19).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Shigemoto to have a pedal to control the acceleration and deceleration in order to cause a driving force corresponding to the requested by the driver (Shiegmotto, Paragraph 29, Fig. 1, Part 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-KAI WANG/             Examiner, Art Unit 3747